Filed 3/19/20 by Clerk of Supreme Court

                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                                  2020 ND 61

SAEJ Enterprises, LLC,                                             Appellant
     v.
State of North Dakota, by and through
Workforce Safety and Insurance,                                        Appellee



                               No. 20190370

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Gail Hagerty, Judge.

AFFIRMED.

Per Curiam.

Jacqueline S. Anderson, Fargo, ND, for appellee; submitted on brief.

Dean J. Haas, Bismarck, ND, for appellant; submitted on brief.
                          SAEJ Enterprises v. WSI
                               No. 20190370

Per Curiam.

[¶1] SAEJ Enterprises appeals a district court judgment affirming an
administrative law judge (“ALJ”) decision that affirmed a Workforce Safety
and Insurance (“WSI”) order determining SAEJ is an employer and liable for
workers’ compensation premium. SAEJ argues the ALJ did not reasonably
determine the workers serving as fill-in (relief) pumpers were SAEJ’s
employees, rather than independent contractors.

[¶2] “Whether a worker is an independent contractor or an employee is a
mixed question of fact and law.” Workforce Safety & Ins. v. Larry’s On Site
Welding, 2014 ND 81, ¶ 14, 845 N.W.2d 310 (quoting Matter of BKU Enters.,
Inc., 513 N.W.2d 382, 387 (N.D.1994)). “In reviewing a mixed question of fact
and law, the underlying predicate facts are treated as findings of fact, and the
conclusion whether those facts meet the legal standard is a question of law.”
Larry’s On Site Welding, at ¶ 14. “Whether an employer has retained the right
to direct and control the services performed by workers is a finding of fact.” Id.
(quoting BKU Enters., at 387); see also Workforce Safety & Ins. v. Questar
Energy Servs., Inc., 2017 ND 241, ¶ 9, 902 N.W.2d 757. Here, the ALJ made
specific findings on the predicate facts and considered the common-law test
and twenty factors under N.D. Admin. Code § 92-01-02-49(1) to determine
whether a person is an independent contractor or an employee. See N.D.C.C.
§ 65-01-03(1).

[¶3] On this record, the ALJ’s findings of fact are supported by a
preponderance of the evidence, in that a reasoning mind reasonably could have
determined the findings were proven by the weight of the evidence from the
entire record; and the ALJ’s conclusions of law and decision are supported by
its findings of fact. See N.D.C.C. §§ 28-32-46(5), (6), and 28-32-49; Power Fuels,
Inc. v. Elkin, 283 N.W.2d 214, 220 (N.D. 1979). We summarily affirm under
N.D.R.App.P. 35.1(a)(5) and (7); see Larry’s On Site Welding, 2014 ND 81, ¶¶
1, 21-23, 845 N.W.2d 310 (affirming ALJ’s order finding welders were
independent contractors when its findings of fact were supported by a


                                        2
preponderance of the evidence and its conclusions of law were supported by the
facts); see also Questar Energy Servs., 2017 ND 241, ¶¶ 1, 10, 16-18, 902
N.W.2d 757 (affirming ALJ’s decision reclassifying employees when its
underlying factual conclusions were supported by a preponderance of the
evidence and its legal conclusion of the employees’ classification was supported
by its factual findings).

[¶4] Jon J. Jensen, C.J.
     Jerod E. Tufte
     Daniel J. Crothers
     Lisa Fair McEvers
     Gerald W. VandeWalle




                                       3